J   -S23021-19
                                     2019   PA   Super 237
    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA

                 v.


    SHAYNE WILLIAM REED

                         Appellant                  :   No. 1160 WDA 2018

          Appeal from the Judgment of Sentence Entered July 12, 2018
      In the Court of Common Pleas of McKean County Criminal Division at
                        No(s): CP-42-CR-0000200-2017
BEFORE: BENDER, P.J.E., NICHOLS, J., and COLINS, J.*

OPINION BY NICHOLS, J.:                                      FILED AUGUST 05, 2019
        Appellant Shayne William Reed appeals from the judgment of sentence

entered after    a   jury found him guilty of burglary, criminal trespass, conspiracy
of theft by unlawful taking, and conspiracy of receiving stolen property.'

Appellant challenges the sufficiency of evidence. We affirm.

        The relevant facts and procedural history of this case are as follows.

Theresa Skillman, the property owner of 65 Summer Street, rented the

upstairs apartment at this address to Appellant and Appellant's girlfriend,

Amber Harris. N.T., 5/23/18, at 31, 53. The property consisted of             a   house

divided into two apartments (an upstairs apartment and                 a    downstairs




*   Retired Senior Judge assigned to the Superior Court.

'   18 Pa.C.S. §§ 3502(a)(4),     3503(a)(1)(ii), 903(a)(1), 3921(a), and 3925(a),
respectively. Appellant was also charged with conspiracy of criminal mischief,
which was graded as a summary offense. The trial court separately found
Appellant guilty of the summary offense.
J -S23021-19




apartment),    a   basement, and two outdoor sheds situated on off-street parking

next to the house.        Id.   at 32.

      Mike Holden, the former tenant of Appellant's upstairs apartment, stored

his property in the smaller of the two sheds.         Id.   at 42. Skillman's father and

brother kept property in the other larger brown shed. Id. at 41. The larger

shed was roughly twelve feet by sixteen feet and had "a big garage door on

it, [a] little man door, [and a] couple [of] windows."           Id.   at 74. The shed was

secured so that "all the windows were locked, the man door was screwed shut

to where you couldn't open it from the outside, and the garage door had                   a

lock and key."      Id.   at 75. When    a   new tenant would move in, Skillman would

inform the tenant not to touch the larger shed and to use the basement for

storage.   Id.     at 32.    Katelyn King, the tenant in the downstairs apartment,

testified that tenants were not supposed to use or go into either shed.             Id.   at

58.

      On or about February 8, 2017, Katelyn King testified                   that she saw
Appellant and his female roommate "messing around" inside the larger shed

at 2:00 a.m.2      Id.    at 59-61. Marcia Copeland, who lived across the street at

70 Summer Street, also witnessed Appellant and               a   female individual in the




2 While Katelyn King did not explicitly state that the date was February 8,
2017, she responded "yes" when asked whether she was living at 65 Summer
Street on February 8, 2017, and whether she witnessed anything that
prompted her to contact Appellee on February 8, 2017. N.T. at 59.



                                              -2
J   -S23021-19



shed.3      Id.   at 66. Copeland approached the individuals and told them, "[Y]ou

are not to be in that area."       Id. Appellant              and the female responded, "We

have permission to be in here [from Holden]."                   Id.   Copeland told them, "No,

you do not have permission from him.             .    .   .    Not to mention, that's not [his

shed]." Id. Appellant and the female individual left, but                 a   couple hours later,

Copeland saw them in the shed again.             Id.      at 68.

        Both Katelyn King and Holden notified Skillman that there were people

inside of the shed where her father's property was stored.4                       Id.   at 35, 38.

Based on this information, Skillman called the Bradford City Police and spoke

with Officer Kolin Strawcutter.5      Id.   at 39. Skillman told Officer Strawcutter

that she believed her rental property had been burglarized.                             Id.   at 40.

Skillman also informed Officer Strawcutter that while she currently resided in

Marienville, her brother, Edward Panighetti, Jr., lived closer to the rental

property and that she could contact him about the shed. Id.

        After Skillman's initial conversation with Officer Strawcutter, Skillman

sent    a   text message to Panighetti.              Upon receiving the text message,




3 The record does not state the particular date Copeland saw Appellant and a
female individual in the shed other than it was "sometime in February of
2017." N.T. at 65.

4The record does not state how Holden knew that there were people inside of
Appellant's shed.

5 The Affidavit of Probable Cause states that Officer Strawcutter received

Appellant's call on February 11, 2017, at 8:40 a.m.


                                            -3
J   -S23021-19



Panighetti went to check the property by himself.           Id.   at 40, 76.         Panighetti

had last visited the shed less than a week before.                Id.   at 76.       Following

Panighetti's visit, Skillman also went by herself to check on the shed. Officer

Strawcutter called Skillman and Panighetti after their respective visits to the

shed.6 Both Skillman and Panighetti told Officer Strawcutter that the handle

and the lock on the shed were broken and there was          a   new, unfamiliar padlock

on the right-hand side of the shed.        Id. They    also reported that        a   truck tire
and window previously inside the shed were now sitting outside the shed.                   Id.
at 76, 97.

        Officer Strawcutter, Skillman, and Panighetti all visited the shed

together to examine the damage at some later date.                       Id.     at 40, 76.

Accompanied by Officer Strawcutter, Panighetti, and Skillman entered the

shed for the first time after the padlock was changed.             Id.   at 76.       Skillman

testified that upon entering the shed, it was clear that "there was obviously                 a

lot less stuff in it than had started."    Id.    at 41. Panighetti testified that "[a]

lot of the power tools,   a   tree stand, and some clothing previously stored inside

were missing."    Id.     at 77.    Panighetti listed twenty-six items that he had

stored inside the shed himself, but were missing when he saw the shed with




6 The record does not specify the date that Skillman checked the shed.
Skillman testified that Panighetti went first to inspect the property. N.T. at
40. Officer Strawcutter testified that Skillman called to say that she had gone
to the property and relayed her observations of the shed. Id. at 97. After
Officer Strawcutter's conversation with Skillman, Officer Strawcutter
contacted Panighetti and listened to his observations of the shed. Id.
                                          - 4 -
J   -S23021-19



Officer Strawcutter and Skillman.       Id. at 87-88.          These items included various

power tools for construction and gardening.              Id.
        Skillman located some of the items missing from the shed on               a   Facebook

garage sale page in which Robert King,           a   junk dealer, was offering these items
for sale.   Id. at   98. Skillman informed Officer Strawcutter of Robert King and

the Facebook page. Officer Strawcutter subsequently contacted Robert King,

who told Officer Strawcutter that "he was actually on his way to the police

station because he heard that the items he had bought from                  a   Amber Harris

were stolen and not her property."         Id.
        During the course of his investigation, Officer Strawcutter also spoke

with Richard Keaton, who had purchased speakers from Harris through

Facebook.    Id.    at 91, 92. When Keaton went to Summer Street to pick up the

speakers, he saw Harris "in the shed trying to move stuff around to get [the

speakers] out."       Id.   at 92. After the purchase, Keaton heard from               a   friend

that the speakers were stolen. Id. Keaton contacted Officer Strawcutter, who

came to retrieve the speakers.       Id.
        On February 14, 2017, Officer        Strawcutter filed charges and arrested

Appellant.    Id.    at 99-100. The Commonwealth filed an information charging

him with one count of burglary, one count of criminal trespass, and three

counts of criminal conspiracy. The Commonwealth's information alleged that

these crimes occurred between February 9 and February 11 of 2017.

        On May 23, 2018, a       jury convicted Appellant.           On July 12, 2018, the

trial court sentenced Appellant to ten days' to twelve months' incarceration,

                                           - 5 -
J   -S23021-19



followed by twelve months' probation. Appellant timely filed             a   post -sentence

motion on July 23, 2018, which he withdrew on August 6, 2018.

            Appellant timely filed   a   notice of appeal on August 13, 2018. Appellant

also timely filed      a   court -ordered Pa.R.A.P. 1925(b) statement on September

5, 2018, challenging the sufficiency of evidence on all counts. The trial court

filed   a    responsive Rule 1925(a) opinion and concluded that Appellant was not

entitled to relief.

            Appellant now raises the following questions for this Court's review:

            1. Whether the evidence was sufficient to establish that the "shed"
            located at 65 Summer Street is a "building" or "occupied
            structure" under 18 Pa.C.S. §3502(a)(4), Burglary, and under 18
            Pa.C.S. §3503(a)(1)(ii), Criminal Trespass?

            2. Whether the evidence was sufficient to sustain a finding of guilt
            under 18 Pa.C.S. §3503(a)(1)(ii), Criminal Trespass, where the
            Commonwealth's evidence was insufficient to prove beyond a
            reasonable doubt that the Appellant broke into the shed located
            at 65 Summer Street?
            3. Whether the evidence was sufficient to prove beyond a
            reasonable doubt that the Appellant entered into a conspiratorial
            agreement with Amber Harris to support a finding of guilt at Count
            1 and Count 2 of the Amended Criminal Information?



Appellant's Brief at 7-8.

            Appellant's first claim challenges the sufficiency of the evidence for

burglary and criminal trespass.              Appellant argues that the Commonwealth

failed to establish that the shed at 65 Summer Street was            a   "building" within
the meaning of the burglary and criminal trespass statutes.                  Id. at   7, 23.

Specifically, Appellant contends that the Commonwealth did not establish that



                                               -6
J   -S23021-19



the shed was completely enclosed, that is, that the shed had                 a   roof and four

walls.      Id. at   23.

           The Commonwealth concedes that the shed is not an "occupied

structure," as it          is   neither adapted for overnight accommodations nor serves

to carry on business.              See Commonwealth's Brief at 5; see also 18 Pa.C.S.

§   3501 (defining an "occupied structure" as "[a]ny structure, vehicle or place

adapted for overnight accommodation of persons, or for carrying on business

therein, whether or not                a   person is actually present").         However, the

Commonwealth asserts there was ample evidence to establish that the shed

was    a   "building" within the meaning of the relevant statutes.
           The standard of review for         a   challenge to the sufficiency of evidence   is

well settled:

           The standard we apply in reviewing the sufficiency of the evidence
           is whether viewing all the evidence admitted at trial in the light
           most favorable to the verdict winner, there is sufficient evidence
           to enable the fact -finder to find every element of the crime beyond
           a reasonable doubt. In applying the above test, we may not weigh
           the evidence and substitute our judgment for the fact -finder. In
           addition, we note that the facts and circumstances established by
           the Commonwealth need not preclude every possibility of
           innocence. Any doubts regarding a defendant's guilt may be
           resolved by the fact -finder unless the evidence is so weak and
           inconclusive that as a matter of law no probability of fact may be
           drawn from the combined circumstances. The Commonwealth
           may sustain its burden of proving every element of the crime
           beyond a reasonable doubt by means of wholly circumstantial
           evidence. Moreover, in applying the above test, the entire record
           must be evaluated and all evidence actually received must be
           considered. Finally, the finder of fact while passing upon the
           credibility of witnesses and the weight of the evidence produced,
           is free to believe all, part or none of the evidence.



                                                   -7
J   -S23021-19



Commonwealth v. Brown, 186 A.3d 985, 990-91                           (Pa. Super. 2018) (citation

omitted).

           Section 3502(a)(4) states that     a    person commits burglary "if, with the

intent to commit         a   crime therein, the person enters            a   building or occupied

structure, or separately secured or occupied portion thereof that                            is   not

adapted for overnight accommodations in which at the time of the offense no

person is present." 18 Pa.C.S.          §   3502(a)(4). Section 3503(a)(1)(ii) states
that   a   person commits criminal trespass "if, knowing that he is not licensed or

privileged to do so, he breaks into any building or occupied structure or

separately secured or occupied portion thereof." 18 Pa.C.S.                     §   3503(a)(1)(ii).
           Neither    Section    3502(a)(4)       nor      Section      3503(a)(1)(ii)     defines

"building." Therefore, because whether             a    shed is   a   "building" under Sections
3502(a)(4) and 3503(a)(1)(ii) "concerns                a   matter of statutory interpretation

and is, thus,     a   pure question of law, our standard of review is de novo and our

scope of review is plenary."          Commonwealth v. Chester,                  101 A.3d 56, 60

(Pa. 2014) (citation omitted).

           When interpreting a statute, this Court must apply the Statutory
           Construction Act of 1972. The object of all interpretation and
           construction of statutes is to ascertain and effectuate the intention
           of the legislature and give effect to all of the provisions of the
           statute. When the words of a statute are clear and free from all
           ambiguity, the letter of it is not to be disregarded under the
           pretext of pursuing its spirit. Generally, a statute's plain language
           provides the best indication of legislative intent. In reading a
           statute's plain language, words and phrases shall be construed
           according to rules of grammar and according to their common and
           approved usage, while any words or phrases that have acquired a


                                              -8
J   -S23021-19


        peculiar and appropriate meaning must be construed according to
        that meaning.

Commonwealth v. Andrews, 173 A.3d 1219, 1221                                 (Pa. Super. 2017)

(citations and quotation marks omitted).

        Therefore, we turn to the "common and approved usage" of the term

"building." See Chester, 101 A.3d at 63. Black's Law Dictionary defines                         a

building as: "[a] structure with walls and          a   roof." Black's Law Dictionary 222

(9th ed. 2009); accord Concise Oxford English Dictionary 183 (10th ed. 2002)

(defining building as "a structure with         a   roof and walls"). Similarly, another

dictionary defines "building" as

        a constructed edifice designed to stand more or less permanently,
        covering a space of land, usu[ally] covered by a roof and more or
        less completely enclosed by walls, and serving as a dwelling,
        storehouse, factory, shelter for animals, or other useful
        structure-distinguished from structures not designed for
        occupancy (as fences or monuments) and from structures not
        intended for use in one place (as boats or trailers) even though
        subject to occupancy[.]

Webster's Third Int'l Dictionary 292 (1968). Therefore,                a   commonly accepted

definition of "building"   is a   structure with walls and       a   roof.

        Here,    viewing   the     facts   in    the     light   most        favorable   to   the

Commonwealth, the record establishes that the shed had                         a   locked garage

door, screwed -shut man door, and locked windows. See N.T. at 74, 75. The

shed also contained power tools, which the              jury could reasonably infer would
be stored in an enclosed place, safe from inclement weather.                       Id. at 87-88.
Furthermore, after the break-in, both Skillman and Panighetti found that the


                                            -9
J   -S23021-19



shed's handle was broken.     Id. at 40.   A fact -finder could reasonably infer                  that

the shed had four walls and        a   roof, as otherwise,             a    locked door would

seemingly serve no purpose. It was for the fact -finder to conclude, which it

did, that the shed was completely enclosed such that Appellant had to force

the door open to enter the shed. Therefore, we find no merit to Appellant's

argument that the Commonwealth failed to establish that the shed was                                 a

"building" for the purposes of 18 Pa.C.S.            §   3502(a)(4), and 18 Pa.C.S.                 §

3503(a)(1)(ii).
        We acknowledge that Appellant has also argued that the shed was not

adapted for overnight accommodations. But Appellant overlooked that he was

convicted of second-degree burglary under 18 Pa.C.S.                   §   3502(a)(4), and not

first -degree burglary under 18 Pa.C.S.    §   3502(a)(1), (a)(2), or (a)(3). As set

forth above, second-degree burglary applies to "a building or occupied

structure, or separately secured or occupied portion thereof that                            is   not
adapted for overnight accommodations             .   .        "     18 Pa.C.S. § 3502(a)(4)

(emphasis added).       Similarly, the offense of criminal trespass, 18 Pa.C.S.                     §

3503(a)(1)(ii), merely requires the Commonwealth to establish the defendant
"breaks into any building."      See 18 Pa.C.S.           §       3503(a)(1)(ii).        Therefore,

neither statute required the Commonwealth to establish that the shed was

adapted for overnight accommodations, and this argument lacks merit.

        Appellant's second claim asserts that the trial evidence                 is   insufficient to

establish beyond   a   reasonable doubt that Appellant "broke into" the shed, as

defined by the criminal trespass statute, 18 Pa.C.S.                         §    3503(a)(1)(ii).

                                        - 10 -
J   -S23021-19



Appellant's Brief at 24. Appellant argues that since "the record                                    is   silent on

who actually damaged the lock                      .   .   .   it could just as easily be inferred that the

lock was damaged prior to Appellant entering the garage, and Appellant could

have simply entered through an unlocked door."                                  Id.   at 24.

        Section 3503 of the Criminal Code defines "breaks into" as "to gain entry

by force, breaking, intimidation, unauthorized opening of locks, or through an

opening not designed for human access."                                   18 Pa.C.S. § 3503(a)(3).            For

purposes of Section 3503(a)(1)(ii),                             a   felony of the second degree, gaining

entry merely by entering through an unlocked door does not constitute

"breaking in." 18 Pa.C.S.                 §   3503(a)(2); Commonwealth v. Cook, 547 A.2d
406, 411 (Pa. Super. 1988) (holding that "a criminal trespass involving the

entry of   a   building   .       .   .   by opening an unlocked door was punishable as                         a

felony of the third degree").

        Instantly, Katelyn King and Copeland both witnessed Appellant and his

girlfriend inside the shed at 2:00 a.m. N.T. at 66, 60-62. Further, the record

reflects that all of the windows and doors of the shed had been secured prior

to the break-in and that Panighetti had inspected the shed only                                a   week before

the break-in.     Id. at 75-76.                   When confronted by             a    neighbor, Appellant and

his girlfriend attempted to explain that a former tenant had given them

privilege to enter the shed. When the neighbor questioned their response,

they left, only to return                     a   short time later.             Moreover, when Skillman,

Panighetti, and Officer Strawcutter inspected the shed after the reported

break-in, they found          a       broken door handle and                a   new, unfamiliar padlock on

                                                               - 11 -
J   -S23021-19



the shed.       Id.   at 40-41, 76.         Viewing these circumstances in         a   light most

favorable to the Commonwealth, we find sufficient circumstantial evidence

existed such that       a   jury could reasonably infer that Appellant broke into the
shed by breaking the original lock by force. See                  Brown,   186 A.3d at 990-91.

        In support of his third claim, Appellant argues that the evidence was

insufficient to establish that he entered into             a   "conspiratorial agreement" with

his girlfriend, Harris, to commit           theft by unlawful taking and receiving stolen
property.       Appellant's Brief at 34.            Appellant reasons that the "testimony

fail[ed] to identify [Appellant's female] companion as Amber Harris" and
neither "[Appellant] nor [Harris] were ever observed to be in possession of

[the] specific items" missing from the shed. Id. at 25. Appellant concludes

that "the evidence [was] insufficient to establish beyond                  a   reasonable doubt

that [he and Harris] entered into an agreement that one or more of them

would steal those items."            Id.   at 37.

        Similarly, Appellant argues there was insufficient evidence to prove

beyond      a   reasonable doubt that he and Harris had "a conspiratorial

relationship to commit the crime of Receiving Stolen Property," because the

Commonwealth failed to prove that "the items that went missing were

received by either [Appellant] or [Harris]."                Id.   In sum, in Appellant's view,

the evidence was too speculative for                a   jury to reasonably infer that     he and

Harris entered into         a   conspiracy to steal and dispose of the items in question.

Id.   at 39.



                                                - 12 -
J   -S23021-19



        A person is    guilty of conspiracy "if with the intent of promoting or

facilitating its commission he    .   .   .   agrees with such other person or persons

that they or one or more of them will engage in conduct which constitutes

such crime or an attempt or solicitation to commit such crime." 18 Pa.C.S.                     §

903(a)(1).

        The essence of a criminal conspiracy is a common understanding,
        no matter how it came into being, that a particular criminal
        objective be accomplished. Therefore, a conviction for conspiracy
        requires proof of the existence of the shared criminal intent. An
        explicit or formal agreement to commit crimes can seldom, if ever,
        be proved, and it need not be, for proof of criminal partnership is
        almost invariably extracted from the circumstances that attend its
        activities. Thus, a conspiracy may be inferred where it is
        demonstrated that the relation, conduct, or circumstances of the
        parties, and the overt acts of the co-conspirators sufficiently prove
        the formation of a criminal confederation. The conduct of the
        parties and the circumstances surrounding their conduct may
        create a web of evidence linking the accused to the alleged
        conspiracy beyond a reasonable doubt.

Commonwealth v. Melvin, 103 A.3d                      1,   42-43 (Pa. Super. 2014) (citation

omitted).     Furthermore, "[o]nce the trier of fact finds that there was an

agreement and the [defendant] intentionally entered into the agreement, that

[the defendant] may be liable for the overt acts committed in furtherance of

the conspiracy regardless of which co-conspirator committed the act."

Commonwealth v. Barnes, 871 A.2d 812, 820                        (Pa. Super. 2005) (citation

omitted).

        A person is   guilty of theft by unlawful taking "if he unlawfully takes, or

exercises unlawful control over, movable property of another with intent to

deprive him thereof." 18 Pa.C.S.              §   3921(a). A person     is   guilty of receiving

                                                  - 13 -
J   -S23021-19



stolen property "if he intentionally receives, retains, or disposes of movable

property of another knowing that it has been stolen, or believing that it has

probably been stolen, unless the property is received, retained, or disposed

with intent to restore it to the owner." 18 Pa.C.S.     §   3925(a). "Receiving"   is

statutorily defined as "acquiring possession, control or title, or lending on the
security of the property." 18 Pa.C.S.    §   3925(b).

        Instantly, Appellant asks us to find that the evidence was insufficient to
identify Appellant's female companion as Harris.            However, Katelyn King

stated she saw Appellant and his female roommate, i.e. Harris, inside the

shed.     Therefore, Appellant's argument goes to the weight, rather than

sufficiency, of the evidence. See Commonwealth v. Sanders, 42 A.3d 325,

329 (Pa. Super. 2012) (holding that "the credibility of witnesses [who

identified the defendant as the culprit] is not to be re -weighed on appeal").

        With respect to Appellant's challenge as to the existence of               a

conspiratorial agreement, the record reveals that Appellant and Harris were

living together and in an intimate relationship. See N.T. at 53. Appellant and

Harris were seen in the shed together multiple times by two different

witnesses.       Katelyn King, who lived in the apartment directly under the

apartment of Appellant and Harris, testified that when she saw Appellant enter

and leave the shed, Appellant was accompanied by his female roommate. See

id. at 61. Furthermore, when Copeland approached Appellant and Harris and

told them to leave the shed, Appellant and Harris stood beside each other and

argued with Copeland together. See id. at 68, 71. When Appellant and Harris

                                       - 14 -
J   -S23021-19



left the shed, they left together and when they returned to the shed, they

returned together. Id. at 68. When viewing the evidence in the light most

favorable to the verdict -winner,   a   jury could reasonably infer from Appellant
and Harris' "relation, [conduct, circumstances, and overt acts]" that the two

had a "shared criminal     intent" to unlawfully take and receive stolen property
from the shed. See Melvin, 103 A.3d at 42-43.

        Moreover, Robert King and Keaton also testified that the stolen property

they acquired was from Harris. See N.T. at 91, 92, 98. In particular, based

on Keaton's eyewitness account of Harris physically taking the speakers from

inside the shed,   a   jury could find that Harris was intentionally disposing of
stolen property. See id. at 92. In sum, viewing the evidence in the light most

favorable to the Commonwealth as the verdict winner, Appellant's sufficiency

challenge fails. See Brown, 186 A.3d at 990-91. Accordingly, we affirm the

judgment of sentence.

        Judgment of sentence affirmed.

Judgment Entered.




J   seph D. Seletyn,
Prothonotary



Date: 8/5/2019




                                         - 15 -